NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                        JUN 22 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 JAAFAR AL AMMARAH, AKA Jaafar Al                 No.     14-71707
 Amarah, and SUHA SAMAD AL DIWAN,
                                                  Agency Nos.        A078-411-874
              Petitioners,                                           A078-411-876

    v.
                                                  MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

         Jaafar Al Ammarah and Suha Samad Al Diwan, natives and citizens of Iraq,

petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

their appeal from an immigration judge’s decision denying their application for

asylum, withholding of removal, and relief under the Convention Against Torture


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence the agency’s adverse credibility determination. Zamanov v.

Holder, 649 F.3d 969, 973 (9th Cir. 2011). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

because the inconsistencies as to the timing and circumstances of Al Ammarah’s

detention, his brother’s arrest, and Al Ammarah going into hiding go to the heart of

his claim of persecution in Iraq. See id. (“inconsistencies regarding events that

form the basis of the asylum claim are sufficient to support an adverse credibility

determination”) (citation omitted). In the absence of credible testimony,

petitioners’ asylum and withholding of removal claims fail. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Petitioners’ CAT claim also fails because it is based on the same testimony

the agency found not credible, and petitioners do not point to any evidence that

compels the finding it is more likely than not they would be tortured by or with the

consent or acquiescence of the government if returned to Iraq. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                          2                                   14-71707